DETAILED ACTION
Applicant's amendments and remarks, filed 5/16/22, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending. The following is a complete response to the 5/16/22 communication.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest prior art of record found are Artale (US 2012/0083786), Paul (US 2009/0163916), Dinger (US 2017/0231651), and Beckman (US 2011/0306968). Artale teaches a forceps device, and Paul teaches thermally-conductive plastic shaft material as in the rejection dated 2/18/22. However, Paul is a different electrosurgical device with the plastic shaft material used for a different purpose. It would not have been obvious to one of ordinary skill in the art to modify Artale with Paul to arrive at the combination. While Dinger teaches heat transferred down shafts to a heat sink from an electrode via a heat pipe, the heat sink location is not clearly shown. Beckman teaches heat sinks within jaw members to transporting heat toward the shaft, but not the shaft with the heat sink as disposed therein. Neither Dinger nor Beckman teach the first shaft fabricated from a thermally-conductive plastic material. 
Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Regarding claim 12, the same references are the closest prior art of record found. None of the references teach the handle being fabricated from the thermally-conductive plastic material, and it would not be obvious to make a handle thermally-conductive. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794